DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive of any error in the below rejection.
Applicant has cancelled original claims 1-5 and submitted new claims 6-10. However, it is noted that Applicant then makes two improper references to claim 1 in the new claims. Once a claim is cancelled, no other claims should make reference to it. 
Additionally, Applicant’s claims are replete with antecedent basis errors and general claim format errors. Applicant is encouraged to review the claims of the cited patents to get a better understanding of how claims are properly written. 
Applicant has not supplied any arguments as to why she does not believe the cited references do not read on her claims. Specifically, Martz was applied to reject claims 1-5 in the last Office action. While Applicant has submitted new independent claim 6, Martz still reads on this claim. Furthermore, it is not clear why Applicant has submitted claim 9 which recites “same as Claim 1.” Claim 1 has already been rejected and therefore claim 9 is rejected in the same manner. 
Applicant has submitted drawings in black and white, but there are still several problems with the drawings that were mentioned in the Office action of 9/6/2022 and are repeated below. 
Similarly, the specification has some issues that have yet to be resolved as mentioned below.
What is the next step?
The paragraph near the end of this communication indicates that this communication is a “final rejection.” Such a rejection is intended to close the prosecution for an application. However, if Applicant would like to continue prosecution of this application, a final rejection is not necessarily the end of the road for a patent application. Applicants have multiple options (the most common listed below) when an application is under a final rejection. Please note that this list is not exhaustive:
1.    Request an interview with the examiner to explain why the references are allowable 
       over the cited art or other issues with the application. (see MPEP §713.09)
2.    File an after final response (i.e. claim amendment or request for reconsideration;   
       see MPEP §714.12 and §714.13)
3.    File a Request for Continued Examination (RCE) under 37 CFR 1.114. (Fee 
       required; see MPEP §706.07(h))
4.    File a Continuing Application under 35 USC 111(a) and 35 USC 120 (benefit of 
       earlier filing date). (New application fee required; see MPEP §201.03-§201.08)
5.    Appeal to the Patent Trial and Appeal Board (PTAB). (Fees required; see MPEP 
       §1200)
6.    Allow the case to go abandoned (see MPEP §711).
A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:
http://www.uspto.gov/web/offices/pac/mpep/index.html
Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview. Applicant is reminded that a final rejection sets a shortened statutory period for response of three months which is important and cannot be waived. Limited extra time is available but will require a petition and fee for an extension of time under 37 CFR 1.136(a) filed prior to or concurrently with a response filed after the statutory period for response has lapsed.
Note, the application will go abandoned as a matter of law after six months from the mailing of the final rejection, unless:
The examiner reopens prosecution; 
Applicant successfully removes all grounds of rejection thereby placing the application in condition for allowance; or 
Applicant otherwise stops the running of the statutory period for response. See MPEP § 711 and § 714.12-13.



[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martz (US 2006/0230505).
With respect to claim 6, Martz discloses the soft rounded absorbent material 10 (Martz, paragraph [0023]) consisting of an oval shaped feminine pad 1 at the top and bottom (as shown in Fig. 1 of Martz) to lock in freshness and keep pad firmly in place (via adhesive strips 2 with no leakage. 
With respect to claim 7, Martz discloses an adhesive strip 2 that runs along both sides of the pad to help prevent overnight leakage and locks the pad firmly in place (Martz, paragraph [0021]; Fig. 1). 
With respect to claim 9, Martz discloses a disposable absorbent article having a longitudinal axis and a lateral axis perpendicular to the longitudinal axis as shown below in the image taken from Fig. 1 of Martz:
[AltContent: textbox (end edge)][AltContent: textbox (end edge)][AltContent: ][AltContent: ][AltContent: textbox (second longitudinal curved wing)][AltContent: textbox (first longitudinal curved wing)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    462
    363
    media_image1.png
    Greyscale

The disposable absorbent article farther compressing a chassis (layers 10-11 as shown in Fig. 3 of Martz) having first and second longitudinal curved wings extends generally parallel to the longitudinal axis (as indicated above), a pair of end edges joining the first and second longitudinal side edges (as indicated above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 2006/0230505), as applied to claim 6 above, and further in view of DiPalma et al. (US 5,545,156).
With respect to claim 8, Martz discloses the claimed soft round absorbent material except for the deep pocket. However, DiPalma et al. teach an soft absorbent article including a deep pocket to absorb liquids in an absorbent middle (formed by bulge 310 in member 304 for holding absorbent core 332 as shown in Fig. 7 of DiPalma et al.) . 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of DiPalma et al. with the soft absorbent article disclosed by Martz for the advantage of the bulge formed by the pocket that is kept in proper position against the body of the wearer and provides a cushion feel (DiPalma et al., col. 10, lines 1-5). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 2006/0230505), as applied to claim 6 above, and further in view of Awolin (US 5,752,947).
With respect to claim 10, Martz discloses the claimed soft round absorbent material except that he is silent on the inclusion of stripping of the pad, that runs along the side to prevent overnight leakage. However, Awolin teaches a soft absorbent material including a stripping 18 and 20 on an outer structure (edges of napkin 10) to prevent overnight leakage (Awolin, col. 7, lines 27-31l; Fig. 1). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Awolin with the soft absorbent material disclosed by Martz for the advantage reducing side leakage of the pad. 

[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
		
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “the soft rounded absorbent material” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “soft rounded absorbent material” exists in the claim, Applicant must first recite in the claims that there is “a soft rounded absorbent material” before referring to “the soft rounded absorbent material” or “said soft round absorbent material.” 
In claim 6, line 2, “the top and bottom” have no antecedent basis in the claims. Applicant has not defined, in the claims, what “the top and bottom” of the soft rounded absorbent material are. 
In claim 7, line 1, “the article of claim 1” has no antecedent basis in the claim. If this claim is to be interpreted as depending from claim 6, then it is noted that Applicant has not previously recited “an article.” 
In claim 7, it appears that “side” should actually be --sides-- for proper grammar. 
In claim 7, the language “both side of the pad” has no antecedent basis in the claims. Applicant has not previously recited that the pad has two sides.  
In claim 8, line 1 “the absorbent middle” does not have antecedent basis in the claims. 
In claim 8, line 1, “the side” does not have antecedent basis in the claims. 
In claim 8, line 1, “,,” appears to be an editorial error. 
In claim 10, line 1, “the outer structure and stripping of the pad” has no antecedent basis in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 8, applicant has recited “a deep pocket to absorb liquids.” However, no support could be found for such language in the specification or drawings filed on 12/2/2020. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is dependent on a cancelled claim. For purposes of expediting examination claim 7 will be interpreted as if it depended from claim 6. 
Claims 8 and 10 are unclear because the claims lack preambles. In other words, the claim lacks opening language indicating what the claim is directed to. 
In claim 8, line 1, it is not clear what exact structure “it” is referring to. 
In claim 8, it is not clear what structure  the recited deep pocket is referring to. Is it a pocket that holds that absorbent material? Or is a recess in the absorbent material? Or is it a space in the absorbent material that holds another material? 
Claim 9 appears to be an improper dependent claim because it depends from a cancelled claim. Additionally, while not entirely clear, it appears that Applicant is indicating that claim 9 is the same language as original claim 1. For purposes of expediting examination, this is how the claim will be interpreted. 


Specification
The disclosure is objected to because of the following informalities:
The specification does not include a brief description of each Figure in the drawings.   Where there are drawings, you must include a listing of all figures by number (e.g., Figure 1 and Figure 1B) and with corresponding statements explaining what each figure depicts.
Appropriate correction is required.



Drawings
The drawings are objected because Figs. do not have satisfactory reproduction characteristics.  
b) 37 CFR 1.84(u)(1) requires that each view in the drawings must be numbered in consecutive Arabic numerals starting with 1. Fig. 1 appears to include two separate views, a plan view and a perspective view. These views should be separately labeled with consecutive Arabic numerals (i.e. Fig. 1 and Fig. 1B). 
c) 37 CFR 1.84 (g) requires that the sheets must not contain frames around the sight (i.e., the usable surface). Thus, the rectangle drawn around the Figures should be removed. 
d) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, 4, and 5.  
Furthermore, there should not be any lines connecting separate Figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” (if adding a new sheet to the previous total sheets of drawings)  pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Below is an example of an acceptable arrangement of Figures:

    PNG
    media_image2.png
    769
    612
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    395
    237
    media_image3.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        October 24, 2022